                                                                                                                                                     <U
                                                                                                                      I                               V.
                                                                     3                                                                               •J                            »w
                                                                                                                       i
                                                                                                                                  s-
                                                                                                .Q
                                                                                                          0
                                                                                                           o
                                                                                                                                                     1
                                                                                                                              >s
Case 3:19-cv-04110-JSC Document 10 Filed 07/30/19 Page 1 of 1




                                                                                                          ci                                                        4)             :i
                                                                                                >                     •V                             Is             'l'
                                                                                                <                                               o
                                                                                                    Ki
                                                                                                                                            T                                               h
                                                                                                                                                                    •V.
                                                                     h                                                        KJ
                                                                                                    'X.
                                                                                                                                            1"
                                                                                                                                                     s.
                                                                                                                                                              X
                                                                                                                                                                    I              lo
                                                                                                                                                                                    6
                                                                                                                                                                                             s.
                                                                                                                                            *
                                                                                                                                                u     c
                                                                                                                      ^v-
                                                                                                                                                              H                    V.
                                                                                                                                            •C                       0                       :>
                                                                                                                      6                         s
                                                                                                                                                <v
                                                                                                                                            75       N..            H
                                                                          -o                                                   i                      V
                                                                             3e ^ >
                                                                                                                                                                                   a
                                                                                                                                                      \/s
                                                                                                                       •»»                            7.
                                                                         22
                                                                         c=>                               V                                          3              5             IH.
                                                                         CNJ        o     o                                                           0
                                                                                    O cc                                                                     V/)
                                                                                   cop                     Vi         >r                                     . 0
                                                                                   >-•23
                                                                                                           y                      s:
                                                                                                                       V
                                                                                                                                  0                                                    I    <Ci
                                                                o                             i 0-                                                    Jv.
                                                                LU                 ^ ^ ^O
                                                                                   CO
                                                                                                          J               V
                                                                                                                              vS            >«
                                                                                                                                                      4.                           >.
                                                                                                                                                                                       <u
                                                                                                                                                                                            V
                                                                                        cc
                                                                CC                      LU.
                                                                                        —J ot
                                                                                                           %>                               >
                                                                                                                                                     V                                      >
                                                                                        og                            si                                             >
                                                                                                                                                               o              s             V                   ^
                                                                                                                                                                                                                <0           vn
                                                                                                h'                                                                                                  .>i
                                                                                                                      >       •V                «»
                                                                                                                                                                                            !        :i         >r
                                                                                                                                                                                                                    o        O
                                                                                                                                                                                                                             >•
                                                                                                                                                                                            No                  Q
                                                                                                                                                     -i-
                                                                                                (U
                                                                                                u*
                                                                                                           £                           r                                                                        c;^ Q        ^v>
                                                                              )                 Q
                                                                                                                              ••—               %     j.      X               3
                                                                          u
                                                                              0
                                                                                                o
                                                                                                          Sw
                                                                                                          V     t     0.
                                                                                                                               "J
                                                                                                                              v/>
                                                                                                                                       J        5
                                                                                                                                                      o
                                                                                                                                                                          1-                'V      :3
                                                                                                          <o
                                                                                                                      N                         o                                                                             tf"s
                                                                                                                                  C>
                                                                                                                                                              V      i
                                                                                                                                                                     •j                                                       L
                                                                         -t-
                                                                                                                       <kt
                                                                                                                              vS            <v                                              o
                                                                                                                                                                                                                              0
                                                                                                                                                                    '<                                                  VS
                                                                          vi_
                                                                           o
                                                                                                          0
                                                                                                          VJ
                                                                                                                                       1        o
                                                                                                                                                                    <L)
                                                                                                                      .V)
                                                                                                                               ^ D;                                                                  ::>        o
                                                                                                          VI
                                                                                                                 v»
                                                                                                                                  >-            •p
                                                                                                                                                               (w
                                                                                                                                                               d
                                                                                                                                                                    1         o
                                                                                                                              O
                                                                                                                                            o
                                                                                                                                                0
                                                                                                                                                      C*                      S                                               i
                                                                                                                                       >L   \J
                                                                                                                                                            • 1               4>                           u        5         5
                                                                          o                                           t-*
                                                                                                                              >        V                                      V                            V        O
                                                                                                                                                                                                                              s
                                                                                                Q>                    0                               04                                                   Q.
                                                                                                                                                                                                                              d
                                                                              c
                                                                              <<
                                                                                                                      u
                                                                                                                       s      .\j
                                                                                                                                  %
                                                                                                                                       0

                                                                                                                                                                     S
                                                                                                                                                                     <>   if                    I   >X
                                                                                                                                                                                                           v>
                                                                                                                                                                                                                1^      o
                                                                                                                                                                                                                        vo
                                                                                                >2                                     O                                                                                Q     il
                                                                                                                -f                                                        s
                                                                         /Ci                                                                                                                u
